DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. 
	The applicant argues “As can be seen from the above, the cited portions of Zhu do not teach or suggest that the UE capability configuration information is used to indicate whether the terminal can send to the base station a request message for changing its current UE capability and using the restricted UE capability, as recited by the amended claim 1 (nor does Zhu otherwise make such a disclosure). To be clear, according to the pending claims, the UE can change its current UE capability and use the restricted UE capability according to the UE capability configuration information received from the network device. This differs from Zhu, which only teaches how to provide service for a UE that is already in a restricted UE capability.” See page 10 of applicant’s remarks.  The examiner respectfully disagrees.
	According to applicant’s Specification, paragraphs [0071]-[0072] and [0081], the UE changing its current capability is a direct result of the UE sending a request message to use the restricted UE capability.  According to the Zhu reference, the changing its current UE capability is a result of switching to the PLMN selected by the Node B as described in paragraphs [0065]-[0068].  Therefore, considered as its “current the UE capability configuration information is used to indicate whether the terminal can send to the base station a request message for changing its current UE capability and using the restricted UE capability as required in amended claims 1 and 11.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 6-8, 11-13, 16-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Zhu), U.S. Publication No. 2012/0231760.
Regarding Claims 1, 11 and 21, Zhu discloses a method for controlling a 
restricted user equipment (UE) capability (i.e., The UE is in the restricted service state, that is, it can only receive the emergency call service provided by the network, instead of enjoying normal services provided by the network; see paragraph [0062]), the method comprising:
(i.e., step 701, a system message sent by the NodeB contains one bit used for broadcasting that the current cell supports an emergency call as shown in figure 7), wherein the UE capability configuration information is used to indicate whether the terminal can send to the base station a request message for changing its current UE capability (in other words, as a result of switching to the PLMN selected by the Node B as described in paragraphs [0065]-[0068].  Also, see examiner’s response above) and using the restricted UE capability (i.e., step 702, the UE, which is in the restricted service state and needs to initiate an emergency call, transmits an RRC connection establishment request message to the NodeB according to the broadcast as shown in figure 7) In other words, considered as sending an RRC request message for changing the UE capability to utilize the emergency services via the selected PLMN which is a result of the UE using the restricted UE capability.; and
sending, by the base station, a response message confirming the use of the restricted UE capability to the terminal in response to receiving the request message for using the restricted UE capability sent by the terminal (i.e., step 703, the NodeB sends the index number of the selected PLMN in the PLMN list in the system message to the UE through an RRC connection establishment message as shown in figure 7).
Regarding Claims 2 and 12, Zhu discloses wherein the sending, by the base station, UE capability configuration information to the terminal comprises: sending, by the base station, a broadcast signaling to the terminal, wherein the broadcast signaling carries the UE capability configuration information (see paragraph [0063]).
Regarding Claims 3 and 13, Zhu discloses wherein the broadcast signaling carrying the UE capability configuration information comprises:  setting an identifier in the broadcast signaling, wherein the identifier being a first preset value indicates that the terminal can send to the base station the request message for using the restricted UE capability; and the identifier being a second preset value indicates that the terminal cannot send to the base station the request message for using the restricted UE capability (see paragraph [0063]).
Regarding Claims 6 and 16, Zhu discloses wherein the sending, by the base station, UE capability configuration information to the terminal comprises:  sending, by the base station, a dedicated signaling to the terminal, wherein the dedicated signaling carries the UE capability configuration information (see paragraph [0065]).
Regarding Claims 7 and 17, Zhu discloses wherein the dedicated signaling comprises at least: a radio resource control (RRC) signaling (see paragraph [0065]), or a medium access control control element (MAC CE) signaling, or a physical downlink control channel (PDCCH) signaling.
Regarding Claims 8 and 18, Zhu discloses wherein an identifier is set in the dedicated signaling, the identifier being a first preset value indicates that the terminal can send to the base station the request message for using the restricted UE capability; and the identifier being a second preset value indicates that the terminal cannot send to the base station the request message for using the restricted UE capability (see paragraph [0063]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lidian et al. (Lidian), U.S. Publication No. 2018/0331736.
Regarding Claims 4 and 14, Zhu discloses the method and apparatus wherein
sending to the base station the request message for using the restricted UE capability as described above.  Zhu fails to disclose wherein the setting the identifier in the broadcast signaling comprises:  setting the identifier corresponding to each access level by respectively using N bits in the broadcast signaling, wherein the identifier being the first preset value represents that the terminal that matches the corresponding access level can send to the base station; the identifier being the second preset value represents that the terminal that matches the corresponding access level cannot send to the base station and N is a positive integer.  Lidian discloses wherein the setting the identifier in the broadcast signaling comprises:  setting the identifier corresponding to each access level by respectively using N bits in the broadcast signaling, wherein the identifier being the first preset value represents that the terminal that matches the corresponding access level can send to the base station; the identifier being the second preset value represents that the terminal that matches the corresponding access level cannot send to the base station and N is a positive integer (see paragraph [0094]).  It .
	
7.	Claims 5, 9, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Siomina et al. (Siomina), U.S. Publication No. 2013/0235738 in further view of Zee et al. (Zee), U.S. Publication No. 2019/0082418.
Regarding Claims 5 and 15, Zhu discloses the method and apparatus wherein 
the broadcast signaling further carries configuration area information, the configuration area information is used to indicate an applicable range of the UE capability configuration information, the applicable range of the UE capability configuration information comprises at least one of: a cell, a base station or a Public Land Mobile Network (PLMN); when the applicable range of the UE capability configuration information is the PLMN, the broadcast signaling further carries a PLMN list (see paragraph [0063]) as described above.  Zhu fails to disclose when the applicable range of the UE capability configuration information is the cell, the broadcast signaling further carries a cell list; and when the applicable range of the UE capability configuration information is the base station, the broadcast signaling further carries a base station list.
Siomina discloses when the applicable range of the UE capability configuration information is the cell, the broadcast signaling further carries a cell list (see paragraphs [0039]-[0040] and [0088]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Siomina’s invention with Zhu’s invention for effectively and efficiently reporting measurements.  Zhu and Siomina fails to disclose when the applicable range of the UE capability 
Zee discloses when the applicable range of the UE capability configuration information is the base station, the broadcast signaling further carries a base station list (see paragraphs [0135]-[0136]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zee’s invention with Zhu’s and Siomina’s invention for reducing signaling overhead.
Regarding Claims 9 and 19, Zhu discloses the method and apparatus wherein the dedicated signaling further carries configuration area information, the configuration area information is used to indicate an applicable range of the UE capability configuration information, the applicable range of the UE capability configuration information comprises at least one of: a cell, a base station or a PLMN; when the applicable range of the UE capability configuration information is the PLMN, the broadcast signaling further carries a PLMN list  (see paragraph [0063]) as described above.  Zhu fails to disclose when the applicable range of the UE capability configuration information is the cell, the broadcast signaling further carries a cell list; and when the applicable range of the UE capability configuration information is the base station, the broadcast signaling further carries a base station list.
Siomina discloses when the applicable range of the UE capability configuration information is the cell, the broadcast signaling further carries a cell list (see paragraphs [0039]-[0040] and [0088]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Siomina’s invention with Zhu’s invention for effectively and efficiently reporting measurements.  
Zee discloses when the applicable range of the UE capability configuration information is the base station, the broadcast signaling further carries a base station list (see paragraphs [0135]-[0136]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zee’s invention with Zhu’s and Siomina’s invention for reducing signaling overhead.


	
Allowable Subject Matter
8.	Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645       
May 3, 2021